DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image acquisition module”, “image determining module”, “image generating module” in fig. 11, page 18 in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0267592 by Lee et al. in view of US 2016/0360104 by Zhang et al.

Regarding claim 1, Lee et al. discloses a method for generating a panoramic image, comprising: 
acquiring an original two-dimensional image of each of local spaces in an overall space captured respectively by panoramic camera (paragraph 0069 teaches “The panoramic image generation program 115 includes at least one software component for generating a panoramic image using images acquired through the camera unit 130 under the control of the capture control program 113.  For example, the panoramic image generation program 115 maps images at position information, such as the direction of a camera, corresponding to the coordinate values of a two-dimensional projection model, from among the images acquired according to the control of the capture control program 113, onto the two-dimensional projection model to generate a two-dimensional panoramic image.  In this case, the two-dimensional projection model may be represented in a transparent plane, such as a circle, an oval, and a polygon.”); 
determining, for each of local spaces, a three-dimensional image of the local space according to the original two-dimensional image of the local space and a preset model corresponding to the local space (in addition to discussion above, paragraph 0069 teaches “.  For example, the panoramic image generation program 115 maps images at position information corresponding to the coordinate values of a three-dimensional projection model, from among the images acquired according to the control of the capture control program 113, onto the three-dimensional projection model to generate a three-dimensional panoramic image.”); and 
generating a three-dimensional panoramic image of the overall space according to determined three-dimensional images of all local spaces (in addition to discussion above, paragraph 0069 teaches “In this case, the panoramic image generation program 115 converts coordinate values of the two-dimensional image into three-dimensional coordinate values by using a virtual focus distance. Thereafter, the panoramic image generation program 115 may generate a three-dimensional image by converting the three-dimensional coordinate values for images into the coordinate values of the three-dimensional projection model.  The three-dimensional projection model may be represented in a spherical and/or a hemispherical stereoscopic shape”).
Lee et al. fails to disclose
image captured respectively by each of panoramic cameras; 
cuboid model corresponding to the local space; and 
generating a three-dimensional panoramic image of the overall space according to determined cuboid three-dimensional images of all local spaces.
Zhang et al. fails to disclose
image captured respectively by each of panoramic cameras (Abstract teaches “The processor is configured to obtain images from a plurality of cameras.
cuboid model corresponding to the local space (in addition to discussion above, paragraph 0046 teaches “In accordance with the systems and methods disclosed herein, fisheye cameras may be modeled as a 3D shape (e.g., a sphere, spheroid, spherical shape, ellipsoid, polyhedron, trapezoidal prism, box, cube, rectangular prism, etc.).”, paragraph 0068 teaches “The image operator 318 may project each of the images (e.g., wide-angle images, wide-FOV images, fisheye images, curved images, spherical images, hemispherical images, etc.) to a respective 3D shape.  For example, the image operator 318 may project each of the images to a respective sphere, spheroid, spherical shape, curved 3D shape, hemisphere, ellipsoid, polyhedron (e.g., polyhedron that approximates a sphere or other polyhedron), trapezoidal prism, box, cube, rectangular prism, etc. For instance, each camera may produce an image that may be projected to a separate 3D shape.”, paragraph 0037); and 
generating a three-dimensional panoramic image of the overall space according to determined cuboid three-dimensional images of all local spaces (in addition to discussion above, fig. 4, step 406 shows generating of panoramic image.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to generating a three-dimensional panoramic image of the overall space according to determined cuboid three-dimensional images of all local spaces, as taught by Zhang et al. into the system of Lee et al., because such incorporation would allow for more options to a user to 

Regarding claim 4, the method wherein, generating the three-dimensional panoramic image of the overall space according to the determined cuboid three-dimensional images of all local spaces, comprises: 
stitching cuboid three-dimensional images corresponding to all local spaces respectively according to relative positions among respective preset cuboid models corresponding to the local spaces, to generate the three-dimensional panoramic image of the space (in addition to discussion above, Lee et al., paragraph 0069; Zhang et al., paragraph 0047 teaches “Without wide baseline exits, the projected image may stitch well in the common 3D shape.  With a wide baseline, the image may not match well.  To better align the images, a further projection (from the north pole of the common sphere, for example) to a common plane parallel to the ground may be performed.  On the common ground, these images (e.g., projected images) may be aligned and stitched to get large field of view (FOV) image (e.g., combined view, surround view, etc.).  Once the large-FOV image is on the common plane, optional steps may be taken to transform it to a sphere or other 3D structure to get one or more 3D effects.  For example, the image on the common ground may be projected to a sphere to produce a 3D effect”).

Regarding claim 5, the method wherein, stitching cuboid three-dimensional images corresponding to all local spaces respectively according to relative positions among respective preset cuboid models corresponding to the local spaces, comprises: 
placing the cuboid three-dimensional images according to the relative positions among the respective preset cuboid models corresponding to the local spaces; 
determining a stitching area between adjacent cuboid three-dimensional images; mixing, for each stitching area, mixed pixels of cuboid three-dimensional images contained in the stitching area, to generate a cuboid image corresponding to the stitching area; and 
stitching the cuboid three-dimensional images corresponding to all local spaces according to cuboid images corresponding to all stitching areas (in addition to discussion above, Lee et al., paragraph 0069; Zhang et al., paragraph 0132-0138 teaches “…The electronic device 310 may align 1314 the fisheye images.  For 
example, the electronic device 310 may align 1314 the fisheye images with each 
other (e.g., with adjacent fisheye images) for the fisheye images that have 
been projected to the common plane…In some configurations, the alignment error may be determined based on how closely the pixels match between overlapping regions.  For example, the electronic device 310 may compute a correlation between the pixels of the overlapping regions.  One or more correlations may be computed before, during, and/or after alignment 1314…..”).

Claim 7
Claim 10 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 5 above.

Regarding claim 13, an electronic device, comprising a memory and a processor, wherein the memory is configured for storing an executable code, and the processor executes the executable code stored in the memory, to implement the method for generating a panoramic image (in addition to discussion above, Lee et al., paragraph 0050-0052; Zhang et al., paragraph 0058, 0084-0086).

Regarding claim 14, a non-transitory storage medium for storing an executable code which, when executed, performs the method for generating a panoramic image (in addition to discussion above, Lee et al., paragraph 0050-0052; Zhang et al., paragraph 0158-0159).

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0267592 by Lee et al. and US 2016/0360104 by Zhang et al. in view of US 2009/0079730 by Lee et al. (herein, Lee et al. ‘730)

Regarding claim 2, Lee et al. discloses determining, for each of local spaces, a three-dimensional image of the local space according to the original two-dimensional image of the local space and a preset model corresponding to the local space (as 
Lee et al. ‘730 teaches determining, according to each original pixel in the original two-dimensional image of the local space, each projected pixel obtained by projecting each original pixel on the preset model corresponding to the local space; and determining the three-dimensional image of the local space according to all determined projection pixels (paragraph 0051 teaches “The mapping unit 310 performs mapping on the 2D panorama image generated by the 2D panorama image generator 200 to a 3D plane in which a coordinate value of each pixel is represented as a 3D coordinate (x, y, z).  The coordinate values of all pixels of the 2D panorama image generated by the 2D panorama image generator 200 include only x and y values, so that z values of all pixels of the image mapped to the 3D plane by the mapping unit 310 may be 0 or a predetermined value set in advance.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to determining, according to each original pixel in the original two-dimensional image of the local space, each projected pixel obtained by projecting each original pixel on the preset model corresponding to the local space; and determining the three-dimensional image of the 

Claim 8 is rejected for the same reason as discussed in the corresponding claim 2 above.

Allowable Subject Matter
Claims 3, 6, 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484